             Case 2:21-mj-00035-DB Document 3 Filed 04/09/21 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
                                               )       Case №: 2:21-mj-00035-DB
 USA,                                          )
                                               )                    ORDER
 v.                                            )               APPOINTING COUNSEL
                                               )
 Eric Brooks                                   )
                                               )
                                               )
                                               )
                                               )

          The above named defendant has satisfied this Court that he/she is financially unable to

obtain counsel and wishes counsel be appointed to represent him/her for a limited consultation.

Therefore, in the interests of justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C.

§ 3006A,

          IT IS HEREBY ORDERED Michael Hansen is appointed to represent the above

defendant in this case effective nunc pro tunc to March 2, 2021, the date he began helping the

client.

          This appointment shall remain in effect until further order of this court.


DATED: 4/9/2021
                                                   ___/s/ Carolyn K. Delaney_________________
                                                   HON. CAROLYN K. DELANEY
                                                   United States Magistrate Judge
